Citation Nr: 0211687	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for U.S. Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1944 to April 
1945.  The veteran was killed during service on April 6, 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 administrative decision by a VA 
Regional Office (RO), which found that the appellant may not 
be recognized as the veteran's surviving spouse for VA 
purposes.  The appellant requested a hearing before a Member 
of the Board at the RO, but withdrew that request in July 
1999.


FINDINGS OF FACT

1. The veteran was killed during service on April 6, 1945. 

2. There is no official contemporaneous record of a marriage 
between the appellant and the veteran.  

3. The evidence submitted by the appellant in support of her 
claim of marriage to the veteran is contradictory, 
inconsistent, and unverifiable.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA benefits 
have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.50, 3.54 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes statements and affidavits from 
the appellant, the veteran's mother, and other affiants, as 
well as records from the Philippine government and Muslim 
Marriage Contract.  The appellant has not identified any 
additional pertinent evidence that may be obtained.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
recognition as a surviving spouse.  The discussions in the RO 
administrative decisions and statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  As 
all evidence has been obtained, further specific notice as to 
the relative duties of VA and the appellant would only 
further delay a claim that has been pending for seven years 
without any foreseeable benefit to the appellant.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Any failure to technically comply with VCAA has been remedied 
by the fact that VA has rendered all necessary assistance to 
the appellant in an effort to assist her with her claim.  
Consequently, the case need not be referred to the claimant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 
9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

In November 1992, the veteran's mother filed a claim for 
parent's Dependency and Indemnity Compensation (DIC) pension 
benefits.  She reported that the veteran had been married to 
the appellant on February 11, 1944.  

In September 1993, the U.S. Army Reserve Personnel Center 
(ARPERCEN) provided verification of the veteran's service.  
Included in this information was ARCEN Form 632, which 
indicated that the veteran began recognized guerrilla service 
on October 11, 1944, and was killed in action on April 6, 
1945.  His marital status was indicated as single and his 
next of kin were listed as his mother, father, brother, and 
nephew.  

In a form, submitted by the veteran's mother in October 1993, 
she stated that the veteran was married on February 11, 1944, 
to the appellant, who currently lived in Sabah, Malaysia.  

In September 1995, the appellant submitted a letter seeking 
pension benefits as the surviving spouse of the veteran.  She 
stated that she had previously filed a claim sometime between 
1968-1973, but did not know the outcome.  She indicated that 
due to rebel activity, she evacuated to Sabah, Malaysia from 
1974 to 1995.  

In November 1995, the appellant submitted a 
"Certification," also dated in November 1995, from the 
Municipality of Maimbung, Province of Sulu, Office of the 
Municipal Treasurer, indicating that all pre-war records 
pertaining to births, baptisms, marriages, and deaths were 
lost and destroyed due to the war.  The office was not in a 
position to issue a true copy of the "Public Record of 
Marriage" between the veteran and appellant.  

The appellant also submitted the November 1995 joint 
affidavit of J.B. and T.M. who stated that they attended 
wedding of the veteran an appellant on February 11, 1944, and 
that the marriage was solemnized by the late Imam S.H.  

In an August 1996 affidavit, Imam L.L.M. stated that he 
officiated and/or solemnized the marriage of the veteran and 
appellant on February 11, 1944.  He stated that the marriage 
was not registered, as was the common practice among the 
Muslims of Sulu.  

The appellant also submitted the August 1996 affidavit of 
A.K.A., who stated that he was in receipt of a VA pension.  
He reported that he attended the wedding of the veteran and 
appellant on February 11, 1944, which was solemnized by Imams 
S.H. and L.M.  

In December 1996, the appellant submitted an undated "Up-
Dated Master List of Filipino World War II Veterans" from 
the Philippine Veterans Affairs Office.  This document lists 
the veteran with a beneficiary of the appellant.  A November 
1996 joint affidavit from J.D. and K.M. was also provided, 
indicating that they attended the veteran and appellant's 
marriage on February 11, 1944.  

The Republic of the Philippines Issued a Certificate of 
Marriage "Delayed Registration" in November 1996, 
indicating that the veteran and appellant had been married on 
February 11, 1944.  This document was signed by Imam L.M., as 
well as by J.D. (of the November 1996 affidavit) and H.S.  

VA field investigation was conducted in March 2002 (after 
several delays due to the unstable political situation in the 
region).  The appellant stated that she was married to the 
veteran on February 11, 1944, but could not remember the name 
of the Imam, who officiated at the marriage.  She indicated 
that she had a pending application with the Philippine 
Veterans Affairs Office.  She reported that affiants J.B., 
T.M., and A.K.A., and the veteran's mother were currently 
residing in Malaysia.  When asked whether she knew how to 
contact Imam L.L.M., she stated that she had heard that he 
had died.  

In April 2002, the appellant submitted an undated Muslim 
Marriage Contract signed by the Grand Imam of Region IX.  It 
is noted that both the veteran and appellant are listed as 
"(Deceased)" on this record.  Although appellant's 
"Affidavit of Marriage" filed for late registration in 
November 1996 reported a dowry of 500 pesos, the Marriage 
Contract reported a dowry of 700 pesos.  The Contract 
reported the solemnizing Imam as L.M., deceased, and the 
witnesses as A.K.A. and Imam S.H., both deceased.  Further, 
the veteran's birthdate is incorrect on this document.  

The appellant also submitted the April 2002 affidavit of the 
veteran's mother indicated that the veteran and appellant 
were married on February 11, 1944, with solemnizing officials 
of Imams S.H. and L.M and witness A.K.A., all deceased.  The 
veteran's mother does not claim to have witnessed the 
marriage.  

Analysis

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.54.  Under the regulations, a 
"surviving spouse" is defined, in part, as a person of the 
opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) and who was the spouse 
of the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50.  

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  Marriage is 
established by one of several types of evidence including a 
copy of the public record of marriage, an official report 
from the service department as to a marriage which occurred 
while the veteran was in service, or an affidavit of the 
clergyman or magistrate who officiated. 38 C.F.R. § 3.205(a).  
In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid. 38 C.F.R. § 3.205(b).

The Board finds that the evidence preponderates against a 
finding that the appellant is the veteran's surviving spouse.  
The appropriate official in the Philippines has noted that 
any record of the veteran and appellant's marriage would have 
been destroyed or lost during the war.  Therefore, no 
official record of the marriage exists.  The veteran's 
service records show him to be single at the time of his 
service, which began eight months after he allegedly married 
the appellant.  The appellant was not listed as his next of 
kin.  It is noted that the Philippine "Master List" 
included appellant as a beneficiary of the veteran.  However, 
there is no evidence of record of the verifiability of this 
document.  It is undated and has no particular indications of 
an official government document.  

The Board gives little weight to the Certificate of Marriage 
provided by the Republic of the Philippines in November 1996, 
based solely on the affidavit of the appellant and two other 
affiants.  Even less weight is accorded the "Marriage 
Contract" submitted in April 2002, which contains errors and 
inconsistencies that do not lend to its credibility.  

The Board notes that much of the evidence submitted by the 
appellant contains inconsistencies.  The initial joint 
affidavit submitted by the appellant noted the officiating of 
Imam S.H.  A later affidavit, from Imam L.L.M. indicated that 
he officiated at the wedding.  Another affidavit stated that 
both had officiated.  In addition, although five witnesses 
and two Imams were apparently present at this wedding, the 
veteran's mother does not claim to have been there.  All of 
these affiants (excepting the veteran's mother) claim to 
remember the exact date of the wedding of two individuals to 
whom they had no apparent relationship, more than fifty years 
previous, during a time of war.  The Board does not find 
these affidavits to be credible.  

At her deposition, during the March 2002 field investigation, 
the appellant first claimed that she could not remember the 
name of the Imam who officiated at her wedding.  However, 
later in the interview the appellant was asked "where can we 
possibly contact Imam [L.L.M.]."  She did not question who 
this individual was, but remembered that she had heard he was 
deceased.  She further stated that the veteran's mother was 
living in Malaysia, but a February 2002 Eligibility 
Verification Report, dated 16 days prior to the 
investigation, from the veteran's mother showed an address in 
Sulu, Philippines, and affidavit from the veteran's mother in 
April 2002, again showed her to be in Sulu, Philippines.  
Further, the Board notes the inconsistencies in the 
"Marriage Contract" submitted in April 2002, including the 
veteran's birthdate, dowry, and the listing of the appellant 
as deceased.  

In sum, although the appellant contends that she was married 
to the veteran at the time of his death, the evidence of 
record is conflicting.  The Board believes that considerable 
weight should be given to service department records which 
show the veteran was single.  Significantly, the veteran 
entered service several months after the date which the 
appellant asserts was the marriage date, yet his service 
records show his status as single.  The various affidavits 
submitted on the appellant's behalf many years after the 
claimed marriage are of greatly diminished probative value in 
light of the clear service record showing the veteran to be 
single.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

